14‐1222‐cr  
     United States v. Taher 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second  Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
 3   New York, on the 28th day of September, two thousand sixteen. 
 4    
 5          PRESENT:  PIERRE N. LEVAL, 
 6                           RAYMOND J. LOHIER, JR., 
 7                                   Circuit Judges, 
 8                           EDWARD R. KORMAN, 
 9                                   District Judge.*          
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          UNITED STATES OF AMERICA, 
13           
14                                           Appellee,                                  
15                                                                                      
16                                   v.                                                No. 14‐1222‐cr 
17                                                                                      
18          MOHAMED TAHER, AKA BEETLE,                                                  
19                                            
20                                           Defendant‐Appellant.** 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22           

     * The Honorable Edward R. Korman, of the United States District Court for the Eastern District 
     of New York, sitting by designation. 
     ** The Clerk of Court is directed to amend the official caption to conform with the above. 
 1         FOR APPELLEE:              FRANK T. PIMENTEL, Assistant United States 
 2                                    Attorney, for William J. Hochul, Jr., United States 
 3                                    Attorney, Western District of New York, Buffalo, 
 4                                    NY. 
 5          
 6         FOR APPELLANT:             RANDA D. MAHER, Law Office of Randa D. 
 7                                    Maher, Great Neck, NY. 
 8    
 9         Appeal from a judgment of the United States District Court for the 

10   Western District of New York (William M. Skretny, Judge). 

11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

12   AND DECREED that the judgment of the District Court is AFFIRMED. 

13         Defendant Mohamed Taher appeals from an April 7, 2014 judgment of the 

14   District Court (Skretny, J.) convicting him, following a jury trial, of engaging in a 

15   continuing criminal enterprise (“CCE”), in violation of 21 U.S.C. § 848; making a 

16   false statement, in violation of 18 U.S.C. § 1001(a)(2); and committing aggravated 

17   identity theft, in violation of 18 U.S.C. § 1028A(a)(1).  We assume the parties’ 

18   familiarity with the facts and record of the prior proceedings, to which we refer 

19   only as necessary to explain our decision to affirm. 

20         1.     Taher’s CCE Conviction 

21         Taher argues that his conviction on the CCE count should be reversed for 

22   three reasons. 



                                               2
 1         First, Taher contends that while the indictment charged him with 

 2   participating in a single conspiracy, the Government in fact proved two 

 3   conspiracies—one involving the importation of large quantities of marijuana 

 4   from Canada, and one involving the distribution of small quantities of marijuana 

 5   in the United States.  “Whether the [G]overnment has proven the existence of the 

 6   conspiracy charged in the indictment and each defendant’s membership in it, or, 

 7   instead, has proven several independent conspiracies is a question of fact for a 

 8   properly instructed jury.”  United States v. Johansen, 56 F.3d 347, 350 (2d Cir. 

 9   1995).  Here, the District Court properly instructed the jury on the difference 

10   between a single conspiracy and multiple conspiracies, namely, that (1) it 

11   “cannot find any defendant guilty of the single conspiracies charged in the 

12   indictment” if it finds that those conspiracies did not exist, and (2) “[p]roof of 

13   several separate and independent conspiracies is not proof of the single overall 

14   conspiracy charged in the indictment.”  Joint App’x 209–10.  The evidence was 

15   sufficient to sustain the jury’s finding of a single conspiracy.  And even assuming 

16   that the Government proved two conspiracies, there was no substantial prejudice 

17   to Taher, who was proven to be a central figure in both conspiracies.  See 

18   Johansen, 56 F.3d at 351. 

                                               3
 1         Second, relying on Richardson v. United States, 526 U.S. 813, 817–18, 824 

 2   (1999), which requires that the jury agree unanimously on each of the violations 

 3   constituting a “continuing series of violations,” 21 U.S.C. § 848(c)(2), Taher 

 4   challenges his conviction on the ground that the jury might have impermissibly 

 5   found him in violation of 21 U.S.C. § 843(b) (which he alleges was improperly 

 6   charged and unsupported by the evidence at trial), or of other uncharged crimes.  

 7   Because Taher raises these claims for the first time on appeal, we review them for 

 8   plain error.  United States v. Cacace, 796 F.3d 176, 190 (2d Cir. 2015).  We have 

 9   recognized that a Richardson violation is harmless when “the jury would 

10   nonetheless have returned the same verdict of guilty.”  Monsanto v. United 

11   States, 348 F.3d 345, 350 (2d Cir. 2003) (quotation marks omitted).  Here, there 

12   was ample evidence to support the jury’s verdict and no reason to doubt that the 

13   jury would have returned a guilty verdict on the CCE count regardless of 

14   whether the District Court had been clearer that the jury could not consider 

15   crimes not mentioned in the indictment.  Even assuming arguendo that Taher’s 

16   conviction on the CCE count violates Richardson under these circumstances, we 

17   conclude that any error was harmless beyond a reasonable doubt.  See id. at 349 

18   & n.4, 351. 

                                               4
 1         Third, Taher argues that the jury might impermissibly have counted 

 2   individuals who, for lack of evidence, could not be included among the 

 3   necessary five individuals that Taher organized, supervised, or managed.  But 

 4   sufficient evidence existed for the jury to find that Taher supervised at least six 

 5   other individuals, and Taher requested neither a special interrogatory nor an 

 6   instruction that would have limited the jury’s consideration to specified 

 7   individuals on this issue.  We therefore reject his argument.  See United States v. 

 8   Roman, 870 F.2d 65, 72–73 (2d Cir. 1989). 

 9         2.     Taher’s Other Arguments 

10         Taher also raises a number of issues relating to the District Court’s 

11   evidentiary rulings and conduct at trial.  Based on a review of the record, we 

12   reject his argument that the District Court clearly erred in finding that he was not 

13   in custody when he made statements to law enforcement officers and in 

14   admitting those statements.  Nor did the District Court abuse its discretion in 

15   denying a mistrial after an isolated instance in which a witness inadvertently 

16   revealed that Taher “went to jail” instead of using the phrase “became 

17   unavailable.”  See United States v. Deandrade, 600 F.3d 115, 119 (2d Cir. 2010).  

18   Finally, the District Court did not abuse its discretion in its instructions to the 

                                                5
 1   jury after Taher attempted to communicate with the jury by holding up a note 

 2   during the trial.  See United States v. Farhane, 634 F.3d 127, 168–69 (2d Cir. 2011).  

 3   Furthermore, the District Court’s statements were prompted in part by the efforts 

 4   of Taher’s own counsel, who requested additional instruction to ensure that the 

 5   jury not consider the fact that the court had even made an inquiry. 

 6         We have considered all of Taher’s remaining arguments and conclude that 

 7   they are without merit.  For the foregoing reasons, the judgment of the District 

 8   Court is AFFIRMED. 

 9                                          FOR THE COURT: 
10                                          Catherine O’Hagan Wolfe, Clerk of Court  




                                               6